This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                                  NO. 31,846

 5 RAY THOMAS, JR.,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Lisa C. Schultz, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Ray Thomas, Jr.
13 Las Cruces, NM

14 Pro se Appellant

15                                 MEMORANDUM OPINION

16 GARCIA, Judge.
1       Summary dismissal was proposed for the reason stated in the notice of proposed

2 disposition. No memorandum opposing summary dismissal has been filed, and the

3 time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6
7                                       TIMOTHY L. GARCIA, Judge


8 WE CONCUR:



 9
10 JONATHAN B. SUTIN, Judge



11
12 MICHAEL E. VIGIL, Judge




                                           2